Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment and Response submitted on 1/28/2022. Claims 1-20 are pending for examination. Claims 1-20 have been amended. Claims 1, 8, and 15 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7-8, 10, 14-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17  of U.S. Patent No. 11,010,222 (reference patent) in view of Leao (U.S. Publication No. 2016/0097699 A1), hereinafter Leao.

Instant Application: 17/235,686
	U.S. Patent No. 11,010,222
1.  A computer-implemented method 



performed by a computer system 


having a memory and 




at least one hardware processor, the computer-implemented method comprising:

receiving, from a computing device of a user, a model training configuration entered by the user via a user interface displayed on the computing device, the model training configuration comprising an identification of an equipment model selected from a plurality of different equipment models and 


an identification of a failure mode selected from a plurality of different failure modes of the selected equipment model, 



the plurality of different failure modes corresponding to different specific ways in which the selected equipment model is capable of failing; and 




training a failure curve model based on the model training configuration using failure event data for the selected failure mode of the selected equipment model, 





the failure curve model being configured to estimate lifetime failure data for the selected failure mode of the selected equipment model, 


the lifetime failure data indicating a probability of the selected equipment model failing in the specific way of the selected failure mode at any specific point in time during a lifetime of a physical instance of the equipment model, 


the failure event data identifying events in which one or more physical instances of the selected equipment model suffered a functional failure in the specific way of the selected failure mode and comprising time data indicating a corresponding time at which each of the plurality of events occurred. 



receiving, by at least one hardware processor from a computing device …. 


(For this limitation, see further explanation after this table)


1. A computer-implemented method comprising: 
receiving, by at least one hardware processor 


from a computing device of a user, a model training configuration entered by the user via a user interface displayed on the computing device, the model training configuration comprising an identification of an equipment model selected from a plurality of different equipment models, 



an identification of a failure mode selected from a plurality of different failure modes of the selected equipment model, and training schedule data, 


the plurality of different failure modes corresponding to different specific ways in which the selected equipment model is capable of failing, and 

…


training, by the at least one hardware processor, the failure curve model based on the model training configuration … using failure event data for the selected failure mode of the selected equipment model, 




the failure curve model being configured to estimate lifetime failure data for the selected failure mode of the selected equipment model, 


the lifetime failure data indicating a probability of the selected equipment model failing in the specific way of the selected failure mode at any specific point in time during a lifetime of a physical instance of the equipment model, 


the failure event data identifying events in which one or more physical instances of the selected equipment model suffered a functional failure in the specific way of the selected failure mode and comprising time data indicating a corresponding time at which each of the plurality of events occurred; 




generating analytical data for the selected failure mode using the trained failure curve model, the analytical data indicating at least a portion of the lifetime failure data for the selected equipment model corresponding to the selected failure mode.  


1. A computer-implemented method comprising: 

 
generating, by the at least one hardware processor, analytical data for the selected failure mode of the selected equipment model using the trained failure curve model, the analytical data indicating at least a portion of the lifetime failure data for the selected equipment model corresponding to the selected failure mode.  

7.  The computer-implemented method of claim 1, wherein the model training configuration further comprises training schedule data indicating a time at which to train the failure curve model for 


the training of the failure curve model is performed at the time indicated by the training schedule data. 


… the model training configuration comprising … and training schedule data, … the training schedule data indicating a time at which to train a failure curve 

training, by the at least one hardware processor, the failure curve model based on the model training configuration at the time indicated by the training schedule data …

at least one hardware processor; and 

a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising: 

receiving, from a computing device of a user, a model training configuration entered by the user via a user interface displayed on the computing device, the model training configuration comprising an identification of an equipment model selected from a plurality of different equipment models and an identification of a failure mode selected from a plurality of different failure modes of the selected equipment model, the plurality of different failure modes corresponding to different specific ways in which the selected equipment model is capable of failing; and

training a failure curve model based on the model training configuration using failure event data for the selected failure mode of the selected equipment model, the failure curve model being configured to estimate lifetime failure data for the selected failure mode of the selected equipment model, the lifetime failure data indicating a probability of the selected equipment model failing in the specific way of the selected failure mode at any specific point in time during a 


at least one hardware processor; and 

a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising: 

receiving, from a computing device of a user, a model training configuration entered by the user via a user interface displayed on the computing device, the model training configuration comprising an identification of an equipment model selected from a plurality of different equipment models, an identification of a failure mode selected from a plurality of different failure modes of the selected equipment model, … the plurality of different failure modes corresponding to different specific ways in which the selected equipment model is capable of failing, … 

training the failure curve model based on the model training configuration at the time indicated by the training schedule data using failure event data for the selected failure mode of the selected equipment model, the failure curve model being configured to estimate lifetime failure data for the selected failure mode of the selected equipment model, the lifetime failure data indicating a probability of the selected equipment model failing in the specific way of the selected failure 


9. A system comprising: …
generating analytical data for the selected failure mode of the selected equipment model using the trained failure curve model, the analytical data indicating at least a portion of the lifetime failure data for the selected equipment model corresponding to the selected failure mode. 


14.  The system of claim 8, wherein the model training configuration further comprises training schedule data indicating a time at which to train the failure curve model for the selected failure mode of the selected equipment model, and 

the training of the failure curve model is performed at the time indicated by the training schedule data. 


9. A system comprising: 
… the model training configuration comprising … and training schedule data, … the training schedule data indicating a time at which to train a failure curve model for the selected failure mode of the selected equipment model; 

training the failure curve model based on the model training configuration at the time indicated by the training schedule data …


15.  A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising: 

receiving, from a computing device of a user, a model training configuration entered by the user via a user interface 


training a failure curve model based on the model training configuration using failure event data for the selected failure mode of the selected equipment model, the failure curve model being configured to estimate lifetime failure data for the selected failure mode of the selected equipment model, the lifetime failure data indicating a probability of the selected equipment model failing in the specific way of the selected failure mode at any specific point in time during a lifetime of a physical instance of the equipment model, the failure event data identifying events in which one or more physical instances of the selected equipment model suffered a functional failure in the specific way of the selected failure mode and comprising time data indicating a corresponding time at which each of the plurality of events occurred.








receiving, from a computing device of a user, a model training configuration entered by the user via a user interface 


training the failure curve model based on the model training configuration at the time indicated by the training schedule data using failure event data for the selected failure mode of the selected equipment model, the failure curve model being configured to estimate lifetime failure data for the selected failure mode of the selected equipment model, the lifetime failure data indicating a probability of the selected equipment model failing in the specific way of the selected failure mode at any specific point in time during a lifetime of a physical instance of the equipment model, the failure event data identifying events in which one or more physical instances of the selected equipment model suffered a functional failure in the specific way of the selected failure mode and comprising time data indicating a corresponding time at which each of the plurality of events occurred; …






 





The claims of the ‘222 patent do not disclose having a memory in the computer system.
Leao teaches having a memory (Leao, Fig. 14, paragraph 0144).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified claim 1 of the ‘222 patent to incorporate the teachings of Leao and provide the computer system with a memory because such a system with dedicated memory allows the CPU and GPU to operate at much higher efficiency and performance (Leao, paragraphs 0144-0146 explaining advantages of different memories).
Claims 1, 3, 7-8, 10, 14-15, and 17  of the instant application are therefore not patently distinct from the aforementioned, corresponding patent claims and, as such, are unpatentable over obviousness-type double patenting. A later application claim is not patentably distinct from an earlier application claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent Eli Lilly and Company v Barr Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (DECIDED: May 30, 2001).

Response to Arguments
Applicants in Amendment and Response submitted 1/28/2022 filed a Terminal Disclaimer that was reviewed and approved by USPTO on 1/31/2022.  Thus, the Applicant has overcome the double patenting rejection as given above of the claims 1, 3, 7-8, 10, 14-15, and 17 in this application by U.S. Patent No. 11,010,222.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
As to independent Claims 1, 8, and 15, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A computer-implemented method performed by a computer system having a memory and at least one hardware processor, the computer-implemented method comprising:

training a failure curve model based on the model training configuration using failure event data for the selected failure mode of the selected equipment model, the failure curve model being configured to estimate lifetime failure data for the selected failure mode of the selected equipment model, the lifetime failure data indicating a probability of the selected equipment model failing in the specific way of the selected failure mode at any specific point in time during a lifetime of a physical instance of the equipment model, the failure event data identifying events in which one or more physical instances of the selected equipment model suffered a functional failure in the specific way of the selected failure mode and comprising time data indicating a corresponding time at which each of the plurality of events occurred. 

8.  A system comprising: 
at least one hardware processor; and 
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising: 

training a failure curve model based on the model training configuration using failure event data for the selected failure mode of the selected equipment model, the failure curve model being configured to estimate lifetime failure data for the selected failure mode of the selected equipment model, the lifetime failure data indicating a probability of the selected equipment model failing in the specific way of the selected failure mode at any specific point in time during a lifetime of a physical instance of the equipment model, the failure event data identifying events in which one or more physical instances of the selected equipment model suffered a functional failure in the specific way of the selected failure mode and comprising time data indicating a corresponding time at which each of the plurality of events occurred.  

15.  A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising: 
receiving, from a computing device of a user, a model training configuration entered by the user via a user interface displayed on the computing device, the model 
training a failure curve model based on the model training configuration using failure event data for the selected failure mode of the selected equipment model, the failure curve model being configured to estimate lifetime failure data for the selected failure mode of the selected equipment model, the lifetime failure data indicating a probability of the selected equipment model failing in the specific way of the selected failure mode at any specific point in time during a lifetime of a physical instance of the equipment model, the failure event data identifying events in which one or more physical instances of the selected equipment model suffered a functional failure in the specific way of the selected failure mode and comprising time data indicating a corresponding time at which each of the plurality of events occurred.

The elements of independent Claims 1, 8, and 15 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Zheng et al. (U.S. Patent Publn. No. 2015/0066431 A1) teaches use of a failure model is disclosed which can be used to probabilistically evaluate possible failure modes in the event of failure of a complex component when no forensic analysis of the failed component is performed. When component failures do occur, contemporaneous sensor and operation data may be used to update and refine the failure model, whether a forensic analysis of the failed component is performed or not. 
Su et al. (U.S. Patent Publn. No. 2019/0050515 A1) teaches functional safety of analog or mixed-signal circuits, and, more specifically, to anomaly detection to help predict failures for mitigating catastrophic results of circuit failures. One example includes using a machine learning model trained to identify point anomalies, contextual or conditional anomalies, or collective anomalies in a set of time-series data collected from in-field detectors of the circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/INDRANIL CHOWDHURY/Examiner, Art Unit 2114   

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114